Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-1998

Patriot Party Alghny v. Alghny Cty Dept
Precedential or Non-Precedential:

Docket 96-3677,97-3359




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Patriot Party Alghny v. Alghny Cty Dept" (1998). 1998 Decisions. Paper 166.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/166


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 22, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-3359, 96-3677

THE PATRIOT PARTY OF ALLEGHENY COUNTY,
Appellee

v.

ALLEGHENY COUNTY DEPARTMENT
OF ELECTIONS; MARK WOLOSIK,
Director of the Allegheny County
Department of Elections,
Appellants

(Civil Action Nos. 93-cv-01884 and 95-cv-01175)

Present: BECKER, Chief Judge, SLOVITER, STAPLETON,
GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO,
ROTH, McKEE, and RENDELL, Circuit Judges.

O R D E R

A majority of the active judges having voted for rehearing
en banc in the above appeal,* it is ORDERED that the Clerk
of this Court list the above case for rehearing en banc at
the convenience of the Court.

       BY THE COURT:

       /s/ Edward R. Becker
       CHIEF JUDGE

DATED: July 22, 1998
_________________________________________________________________

*Judge Mansmann and Judge Lewis have been unable to consider this
Petition for Rehearing because of illness.
A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit